Name: Commission Regulation (EC) No 2104/98 of 1 October 1998 opening imports of quantities of quality common wheat, on the one hand, and of durum wheat, on the other hand, within the framework of tariff quotas provided for in Regulations (EC) No 529/97 and (EC) No 2228/96
 Type: Regulation
 Subject Matter: consumption;  tariff policy;  plant product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities2. 10. 98 L 267/3 COMMISSION REGULATION (EC) No 2104/98 of 1 October 1998 opening imports of quantities of quality common wheat, on the one hand, and of durum wheat, on the other hand, within the framework of tariff quotas provided for in Regulations (EC) No 529/97 and (EC) No 2228/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 529/97 of 21 March 1997 opening and administering a tariff quota of 300 000 tonnes of quality wheat and repealing Regulation (EC) No 1854/94 (2), as amended by Regulation (EC) No 850/97 (3); whereas, in view of the situation on the Community market for wheat, import licence applica- tions should be called for under that quota for a given period, lays down provisions governing imports under that quota; Whereas Commission Regulation (EC) No 2228/96 of 21 November 1996 opening and providing for the adminis- tration of a tariff quota of 50 000 tonnes of durum wheat falling within CN code 1001 10 00 (4) lays down provi- sions governing imports under that quota; whereas, in view of the situation on the Community market for wheat, import licence applications should be called for under that quota for a given period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Import licence applications may be submitted for quality common wheat falling within CN code 1001 90 99 meeting the criteria laid down in Annex I to Regulation (EC) No 529/97, from the date of entry into force of this Regulation until the end of the 30th day thereafter. 2. A total of 200 000 tonnes of common wheat may be imported in accordance with this Article. 3. Regulation (EC) No 529/97 shall apply to such imports. Article 2 1. Import licence applications for durum wheat falling within CN code 1001 10 00 with a minimum vitreous grain content of 73 % as provided for in Regulation (EC) No 2228/96 may be submitted from the date of entry into force of this Regulation, until the end of the 30th day thereafter. 2. A total of 50 000 tonnes may be imported in accord- ance with this Article. 3. Regulation (EC) No 2228/96 shall apply to such imports. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 82, 22. 3. 1997, p. 44. (3) OJ L 122, 14. 5. 1997, p. 10. (4) OJ L 298, 22. 11. 1996, p. 8.